Judge MARY HANNAH LEAVITT,
dissenting.
Respectfully, I dissent. This is a straightforward case about the boundary of David and Kathleen Stark’s property (Stark I) in 1992, when Equitable Gas Company installed its gas line south of the “Northerly” line óf a paper street. The trial court disregarded the language of the deed to Stark I, which states that Stark I is bounded by the “Northerly” line of the paper street, in favor of a surveyor’s testimony that the property is bounded by the middle of that paper street. This was error.
The language in the 1988 deed to Stark I describes the boundaries of the property through courses and distances:
BEGINNING at a point on the Westerly right-of-way line of U.S. Route 30, at the Northeast corner of lands now or formerly of George Scheffle, and the Southeast corner of herein described premises; thence North 31° 15' West along the Westerly right-of-way line, of U.S. Route 30, a distance of 136.22 feet to a point; thence by an arc curving to the left, along the combined right-of-way lines of U.S. Route 30 and Carpenter Lane, by a radius of 50 feet and an arc distance of 67.84 feet to a point on the Southerly right-of-way line of Carpenter Lane; thence continuing along the Southerly right-of-way line of Carpenter Lane South 71° 16' West, a distance of 136.33 feet to a point, said point being the Northerly right-of-way line of an unnamed street 4.0 feet wide; thence along the Northerly line of the unnamed street, a distance of 201.16 feet to a point on the Northerly line of lands now or formerly of George Scheffle; thence along said Scheffle line North 61° 45' East, a distance of 180 feet to a point on the Westerly right-of-way line of U.S. Route 30 at the place of beginning.
Reproduced Record at 69a (R.R. -) (emphasis added). The deeds to the Stark I parcel dated 1971, 1975 and 1982 also describe the western boundary line of the property as along “the Northerly right of way line of an unnamed street having a 40-foot right of way....” R.R. 79a, 83a, 87a. The majority uses the 2007 deed to the adjacent parcel, Stark II, to reject the plain language in the Stark I deed.1 However, the deed to Stark II is irrelevant, as are tax maps. The issue is whether the Starks had a recorded property interest in the property where the pipeline was laid in 1992, and the only evidence relevant to that issue is the deed to Stark I.
I agree with Equitable Gas Company that the trial court erred in finding that the western boundary of Stark I was not “along the Northerly line of the unnamed street,” as the deed states. In so holding, the trial court relied solely on the testimony of the Starks’ surveyor, Dennis Dull, and not on the deed itself. Dull reviewed the pertinent deed language, which calls for the boundary of Stark I to begin at a point, on the right-of-way of U.S. Route 30 and run counterclockwise along the recited course back to the place of beginning. R.R. 69a. Dull conceded that the deeds in the chain of title all describe the western boundary of Stark I as the “[njortherly right-of-way” of the unnamed paper street. Id. See also R.R. 147a.
Notwithstanding this unambiguous deed language, Dull testified that, based on his survey, the western boundary of Stark I is actually the center of the unnamed paper street. In explaining how he arrived at that conclusion, Dull revealed that he did *768not take the 180-foot measurement as called for in the deed. He measured 180 feet from, the westerly right-of-way of Route 30 to the center line of the unnamed paper street. However, the call of the deed states that 180 feet is to be measured from the northerly right-of-way of the unnamed paper street to the westerly boundary of Route 30. R.R. 69a.
By reversing the final call of the deed, Dull effectively rewrote the deed. This is contrary to settled Pennsylvania law that “[Reversing the lines of a survey should be resorted to only when the terminus of a line cannot be ascertained by running forward.” Merlino v. Eannotti, 177 Pa.Super. 307, 110 A.2d 783, 787 (1955). Further, when the calls of a deed are found to be inconsistent,
resort is to be had first to natural objects or landmarks, next to artificial monuments, then to adjacent boundaries (which are considered a sort of monument), and thereafter to courses and distances.
Doman v. Brogan, 405 Pa.Super. 254, 592 A.2d 104, 110 (1991) (quoting Baker v. Roslyn Swim Club, 206 Pa.Super. 192, 213 A.2d 145, 148 (1965)). In the case of Stark 1, the drafters of the deed used the unnamed paper street as a monument because its location is fixed and permanent. The paper street was also used to .define a boundary in the deed of Stark II.
Our Supreme Court has held that an unopened paper street is an artificial monument that is controlling of the description as against the distance. Felin v. City of Philadelphia, 241 Pa. 164, 88 A. 421 (1913). In Felin, the deed described one course of a boundary as running “to a point in the middle of a new street about to be laid out.” Id. at 422. The Court held that the “reference to the so-called street was simply used to designate an artificial monument so as to fix a definite point for the lines of his lot.” Id. at 423 (emphasis added). The Court affirmed the trial court’s determination that “the description in the original deed carried the plaintiffs title to a point fixed as a monument.” Id.
Significantly, the parties do not dispute the location and width of the unnamed paper street chosen as an artificial monument by the drafters of the Stark I deed. Its location is neither “doubtful” nor will reliance on it lead to “absurd consequences.” Majority op. at 765 n. 7.2 The unnamed paper street served as a monument in both deeds because it is fixed and unmovable. Under the canons of deed construction, the artificial monument, i.e., the northern boundary of the unnamed street, trumps the recited “180 feet” distance. The canon is logical because there is more likely to be a mistake in a distance measurement, either by the surveyor or by the person transcribing his measurement. Assuming, arguendo, that the 180-foot call of the deed is, as Dull suggested, in error, *769that fact is irrelevant to the outcome of this case.
In summary, the terminus of each line of the Stark I parcel can be ascertained by running forward through the courses and distances recited in the deed. Dull’s testimony was not competent to establish a different western boundary of the Stark I parcel. In holding otherwise, the majority rejects well-established Pennsylvania canons of deed interpretation. Accordingly, I would hold that the trial court erred in relying upon Dull’s testimony to rewrite the deed when it overruled Equitable’s preliminary objection to the Starks’ condemnation action. The Starks did not prove they were the record owners of the property in question at the time of the alleged taking.3
For all of the foregoing reasons, I would reverse the trial court’s order overruling Equitable’s preliminary objection to the Starks’s defacto condemnation action.
Judge PATRICIA A. McCULLOUGH joins in this dissent.

. The deed to Stark II states that its eastern boundary lies in the middle of the paper street. Accordingly, the deeds to Stark I and Stark II do not meet. The Starks can file a quiet title action to reform one or both of their deeds to address this problem.


. The "Westerly right-of-way of Route 30” is also an artificial monument. In Gramlich v. Lower Southampton Township, 838 A.2d 843, 846 (Pa.Cmwlth.2003), this Court explained that the "highway [is] not the same as the right-of-way.” More specifically, we explained:
A highway, for purposes of sovereign immunity, encompasses the "cartway," that is, the paved and traveled portion of the highway, and the berm or shoulder, the paved portion to either side of the traveled portion of the road, [but] not the right-of-way. The ... right-of-way off the highway is clearly neither intended to be used nor is regularly used for vehicular travel.
Id. at 846-47 (citations omitted). The paved road and shoulder of Route 30 are visible, but the line of the right-of-way is an artificial monument that can only be determined by reference to the public records on property. The same is true for the unnamed paper street that serves as an artificial monument in the deeds to the Stark I and Stark II properties.


. Equitable also addresses an argument raised by the Starks for the first time in their post-hearing brief, i.e., that they acquired title to the center line of the unnamed paper street in 1992 by operation of Pennsylvania law. In advancing this argument, the Starks relied upon "settled law in Pennsylvania that where the side of a street is called for as a boundary in a deed, the grantee takes title in fee to the center of [the street], if the grantor had title to that extent, and did not expressly or by clear implication reserve it.” Ferko v. Spisak, 373 Pa.Super. 303, 541 A.2d 327, 329-30 (1988) (quoting Kahn v. Hess, 378 Pa. 264, 106 A.2d 461, 464 (1954)). I agree with Equitable that Ferko is inapposite. Ferko arose from an action to quiet title, not a condemnation proceeding. Further, the disputed boundary in Ferko was a dedicated but unopened street. By contrast, in the case at bar, the Starks produced no evidence that the unnamed paper street was ever dedicated, and their expert testified that it was a private road. I agree with Equitable that this case is more akin to Beechwood v. Reed, 438 Pa. 178, 265 A.2d 624, 626 (1970), in which our Supreme Court held that "[w]here the street called for as a boundary is not a public highway nor dedicated to public use, the grantee does not take title to the middle of it but acquires an easement by implication over it.”